DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
This Office action is in response to the amendment filed 03/16/2022. Claims 1, 3-10, 12-17, 19 and 21-27 are pending with claims 2, 11, 18 and 20 cancelled and claims 24-27 newly added.
This Office Action contains a New Grounds of Rejection. Since this new grounds of rejection did not result from an amendment to the claims, this Office Action is being made non-final to afford the applicant the opportunity to respond to the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-7, 12-14, 16, 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff (US Pat. 2,115,295) in view of Smith (US Pat. 2,050,470).
Regarding claim 1, Woodruff discloses an air-conditioner comprising: a compressor (9); a condenser (15); an evaporator (24); a housing (2), wherein the compressor, condenser, and evaporator are located inside the housing (compressor, condenser, and evaporator are shown located inside the housing; Fig. 1); a cool air inlet (intake grill 5) and outlet (discharge grill 6) and a warm air inlet (from intake 22) and outlet (through conduit 23); an evaporator fan (14); and a condenser fan (12), wherein the housing of the air-conditioner has an elongated shape (shown with a larger height relative to the width meeting the limitation of an elongated shape) with end sections forming a top section (above partition 13) and a bottom section (below partition 13), respectively, and wherein the condenser and the evaporator are both cylindrically shaped (condenser 15 formed around motor 10 within cylindrical shell 17 and evaporator 24 formed as coils having a cylindrical shape around fan 14; see Figures 1-3; page 1 column 2, lines 16 to page 2, column 1, line 2).
Woodruff does not explicitly teach the air conditioner is portable.
Smith teaches the concept of a portable air conditioner that includes wheels (39, Fig 1) that allows the air conditioner to be moved from place to place with ease (page 2, column 1, lines 44-51). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the air conditioner of Woodruff to be a portable air conditioner taught by Smith in order to allow for easy movement from place to place within the conditioned environment. 
Regarding claim 3, Woodruff as modified discloses the portable air conditioner according to claim 1, wherein the portable air conditioner is cuboid shaped (shown having a square housing 2, Fig. 2-3).
Regarding claim 6, Woodruff as modified discloses the portable air conditioner according to claim 1, Woodruff further teaches wherein the cool air outlet (6) is located in the top section (section above 13).
Regarding claim 7, Woodruff as modified discloses the portable air conditioner according to claim 1, and Woodruff further teaches wherein the portable air conditioner is adapted to generate a cool air stream (via cooling coils of evaporator 24) in an upwards direction (upwards through outlet grill 6).
Regarding claim 12, Woodruff as modified discloses the portable air conditioner according to claim 1, and Woodruff further teaches wherein the compressor (compressor interpreted as both the motor 10 and compressor 9 operating as a unit to compress the refrigerant) is surrounded by the condenser (15) only at a top section of the compressor (motor of compressor surrounded by condenser 10).
Regarding claim 13, Woodruff as modified discloses the portable air conditioner according to claim 1, and Woodruff further teaches wherein the condenser fan (12) is located above the compressor (9, Fig. 1).
Regarding claim 14, Woodruff as modified discloses the portable air conditioner according to claim 1, and Woodruff further teaches wherein the evaporator (24) is located above the condenser fan (12).
Regarding claim 16, Woodruff as modified discloses the portable air conditioner according to claim 14, but does not explicitly teach the evaporator fan is located above the evaporator.
Smith further teaches wherein the evaporator fan (7) is located above the evaporator (portion of fan located above cooling coils 5 of the evaporator) that allows air to be draw through and providing the expected results of exchanging heat with the evaporator coils. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the portable air conditioner of Woodruff to have the evaporator fan located above the evaporator taught by Smith in order to draw air through the evaporator chamber to exchange heat with the evaporator coil.
Regarding claim 19, Woodruff discloses an air-conditioner comprising: a compressor (9); a condenser (15) an evaporator (24); a housing (2), wherein the compressor, condenser, and evaporator are located inside the housing (the compressor, condenser, and evaporator are located inside the housing shown in Fig. 1); a cool air inlet (through 5) and outlet (6) and a warm air inlet (22) and outlet (23); an evaporator fan (14); and a condenser fan (12), wherein the housing of the air-conditioner has an elongated shape (shown longer in the vertical direction than the horizontal direction having an elongated shape, Fig. 1) with end sections forming a top section and a bottom section (separated by partition 13), respectively, wherein the evaporator fan (14) is an axial fan (shown as an axial fan in Fig. 1) and wherein the condenser fan (12) is a radial fan (centrifugal fan), and wherein at least one of the condenser and evaporator is cylindrically shaped (condenser 15 formed around motor 10 within cylindrical shell 17 and evaporator 24 formed as coils having a cylindrical shape around fan 14; see Figures 1-3; page 1 column 2, lines 16 to page 2, column 1, line 2).
Woodruff does not explicitly teach the air conditioner is portable.
Smith teaches the concept of a portable air conditioner that includes wheels (39, Fig 1) that allows the air conditioner to be moved from place to place with ease (page 2, column 1, lines 44-51). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the air conditioner of Woodruff to be a portable air conditioner taught by Smith in order to allow for easy movement from place to place within the conditioned environment. 
Regarding claim 27, Woodruff discloses an air-conditioner comprising: a compressor (9); a condenser (15) that is cylindrically shaped (condenser 15 formed around motor 10 within cylindrical shell 17 formed as coils having a cylindrical shape; see Figures 1, 3; page 1 column 2, lines 16 to page 2, column 1, line 2); an evaporator (24); a housing (2), wherein the compressor (9), condenser (15), and evaporator (24) are located inside the housing (2); a cool air inlet (5) and outlet (6) and a warm air inlet (22) and outlet (23); an evaporator fan (14); and a condenser fan (12), wherein the housing of the air-conditioner has an elongated shape (shown with a larger height relative to the width meeting the limitation of an elongated shape) with end sections forming a top section and a bottom section, respectively (top and bottom sections separated by partition 13).
Woodruff does not explicitly teach the air conditioner is portable.
Smith teaches the concept of a portable air conditioner that includes wheels (39, Fig 1) that allows the air conditioner to be moved from place to place with ease (page 2, column 1, lines 44-51). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the air conditioner of Woodruff to be a portable air conditioner taught by Smith in order to allow for easy movement from place to place within the conditioned environment.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff (US Pat. 2,115,295) in view of Smith (US Pat. 2,050,470), further in view Suh (US Pat. 5,117,651) and Liu (US PG Pub. 2002/0157415).
Regarding claims 4 and 5, Woodruff as modified discloses the portable air conditioner according to claim 1, but is silent regarding the bottom section has a diameter of less than 45 centimeters, wherein the height of the portable air conditioner is at least 80 centimeters. 
Suh teaches it is known for a vertically elongated air-conditioning unit to have a cylindrical shape (Fig. 2) that corresponds to the cylindrical shape of the heat exchangers (3, 4, Fig. 2) that improves the air intake of the unit that prevents the reduction of the intaking efficiency in spite of a positioning near a wall or furniture (column 5, lines 1-18). One of ordinary skill in the art would recognize matching the cylindrical shape of the air conditioner to match the cylindrical condenser of Woodruff will lead to a cylindrical shaped air conditioner housing having a diameter around the bottom section corresponding to the condenser and would lead to a more efficient space saving design for the unit. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the portable air conditioner of Woodruff to have a cylindrical shape that would have a diameter across the bottom section of the air conditioner in order to improve the air intake and efficiency of the unit.
Liu teaches it is known for the dimensions of a room air conditioner to be 250 mm in width and 815 mm in height leading to a compact design (paragraph 33). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the portable air conditioner of Woodruff to have the bottom section have a diameter of less than 45 centimeters, wherein the height of the portable air conditioner is at least 80 centimeters as suggested by the teachings of Suh and Liu in order to shape and size the housing of the air conditioner according to the cylindrical heat exchangers in a compact and space saving design. Further, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff (US Pat. 2,115,295) in view of Smith (US Pat. 2,050,470), further in view of Johnson et al. (US PG Pub. 2004/0055325).
Regarding claim 8, Woodruff as modified discloses the portable air conditioner according to claim 7, but is silent regarding a shield.
Johnson teaches it is known for a portable air conditioner to be provided with a shield (spout 5) for deflecting the upwards cool air stream in a radial direction (spout shown bent 90 degrees from the upward direction) that allows the air to be distributed evenly across the room or a designated area (paragraph 13). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the portable air conditioner of Woodruff to be provided with a shield for deflecting the upwards cool air stream in a radial direction taught by Johnson in order to allow for directional control of the upward airflow exiting the air conditioner to evenly distribute the conditioned air across the room or to a designated area.
Regarding claim 9, Woodruff as modified discloses the portable air conditioner according to claim 8, and Johnson further teaches wherein the deflecting shield is designed to only deflect the radially deflected cool air into a sector (adjustment knob 28 can lock shield and designed to only deflect the radially deflected cool air into a sector).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Woodruff (US Pat. 2,115,295) in view of Smith (US Pat. 2,050,470), and Johnson et al. (US PG Pub. 2004/0055325), further in view of Frazer (US Pat. 2,234,753).
Regarding claim 10, Woodruff as modified discloses the portable air conditioner according to claim 8, but does not explicitly teach wherein the shield is generally cone shaped with a curved wall.
Frazer teaches the concept of an air conditioner having a shield (18 including Venturi tubes 14, 15) for deflecting the upwards cool air stream in a radial direction (radial towards side louvers 12),  wherein the shield is generally cone shaped with a curved wall (col. 1, lns. 14-23) that provides benefits of: creating turbulent air flow across the evaporator; preventing dead air pockets within the space to obtain efficient cooling of the unit; spreading air from top of the cabinet (Pg. 1, Col. 2, Ln. 30 to Pg. 2, Col. 1, Ln. 13).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the air-conditioner of Woodruff to have the shield be generally cone shaped with a curved wall taught by Frazer in order to rearrange the evaporator outlet and provide a more efficient upward flowing section of air to eliminate dead air pockets within the air conditioner and efficiently distribute air out of the top of the unit.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Woodruff (US Pat. 2,115,295) in view of Smith (US Pat. 2,050,470), further in view of An (US PG Pub. 2002/0056282).
Regarding claim 15, Woodruff discloses the portable air conditioner according to claim 14, but is silent regarding electronics.
An teaches it is known for an air conditioner having partitioned sections to include electronics (control box 30) located in the area of the evaporator (17) allowing for the controls to be mounted adjacent the cooled space while also allowing for an increase in evaporator size and increased cooling capacity of the air conditioner. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the portable air conditioner of Woodruff to have electronics located in the area of the evaporator taught by An in order to allow access to the controls as well as increased cooling capacity for the unit.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Woodruff (US Pat. 2,115,295) in view of Smith (US Pat. 2,050,470), further in view of Suh (US Pat. 5,117,651) and Liu (US PG Pub. 2002/0157415).
Regarding claim 17, Woodruff discloses the portable air conditioner according to claim 1, but does not explicitly teach the portable air-conditioner is cylindrically shaped, wherein the ratio between the width and the height of the portable air-conditioner is at least 1:2.5.
Suh teaches it is known for a vertically elongated air-conditioning unit to have a cylindrical shape (Fig. 2) that corresponds to the cylindrical shape of the heat exchangers (3, 4, Fig. 2) that improves the air intake of the unit that prevents the reduction of the intaking efficiency in spite of a positioning near a wall or furniture (column 5, lines 1-18). One of ordinary skill in the art would recognize matching the cylindrical shape of the air conditioner to match the cylindrical condenser of Woodruff will lead to a cylindrical shaped air conditioner housing having a diameter around the bottom section corresponding to the condenser and would lead to a more efficient space saving design for the unit. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the portable air conditioner of Woodruff to have a cylindrical shape that would have a diameter across the bottom section of the air conditioner in order to improve the air intake and efficiency of the unit.
Liu teaches it is known for the dimensions of a room air conditioner to be 250 mm in width and 815 mm in height leading to a compact design (paragraph 33). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the portable air conditioner of Woodruff to have the portable air-conditioner is cylindrically shaped, wherein the ratio between the width and the height of the portable air-conditioner is at least 1:2.5 as suggested by the teachings of Suh and Liu in order to shape and size the housing of the air conditioner according to the cylindrical heat exchangers in a compact and space saving design. Further, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff (US Pat. 2,115,295) in view of Smith (US Pat. 2,050,470), further in view of Blackstone (US PG Pub. 2012/0011873).
Regarding claim 21, Woodruff as modified discloses the portable air conditioner according to claim 1, and but does not explicitly teach at least one of the condenser and evaporator comprises a plurality of fins, each fin having first and second major surfaces but does not explicitly teach the major surfaces are horizontal or tilted with respect to horizontal and vertical.
Blackstone teaches the concept of a portable air conditioner including at least one of the condenser and evaporator (15, Fig. 3) comprises a plurality of fins (18), each fin having first and second major surfaces (top and bottom surfaces) that are horizontal (paragraph 24) or tilted with respect to horizontal and vertical (paragraph 26) that allows air to pass along the fin long axis in a horizontal direction to exchange heat with the air flow while also providing help with condensate flow off of the edges (paragraphs 25-26). Blackstone teaches both a vertical fin arrangement (Fig. 6a) and an alternative horizontal arrangement (Fig. 6b) that results in greater heat extraction of the airstream passing through the evaporator (paragraph 33). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the portable air conditioner of Woodruff to have at least one of the condenser and evaporator comprises a plurality of fins, each fin having first and second major surfaces that are horizontal or tilted with respect to horizontal and vertical taught by Blackstone in order to choose known alternative fin arrangements of the evaporator to enhance heat transfer and facilitate condensate flow from the evaporator.
Regarding claim 22, Woodruff as modified discloses the portable air conditioner according to claim 21, and Blackstone further teaches the first and second major surfaces are horizontal (Fig. 3; paragraph 25).
Regarding claim 23, Woodruff as modified discloses the portable air conditioner according to claim 21, and Blackstone further teaches the first and second major surfaces are tilted with respect to horizontal and vertical (paragraph 26).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Woodruff (US Pat. 2,115,295) in view of Smith (US Pat. 2,050,470), further in view of Ricagni (GB 2194631).
Regarding claim 24, Woodruff as modified discloses the portable air conditioner according to claim 1, further comprising a tray (13) above the condenser (15) that collects condensate from the evaporator (partition 13 capable of collecting condensate from evaporator)
Woodruff does not explicitly teach the tray distributes the condensate over the condenser.
Ricagni teaches the concept of an air conditioner including a tray (17) that distributes the condensate over the condenser (4) via pump (18) that allows for the condensate to be both evaporated and provide cooling for the condenser (page 1, lines 77-87). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the portable air conditioner of Woodruff to have the tray distribute the condensate over the condenser taught by Ricagni in order to evaporate the condensed liquid and provide cooling to the condenser of the air conditioner. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Woodruff (US Pat. 2,115,295) in view of Smith (US Pat. 2,050,470), further in view of Holthouse (US 2,322,937).
Regarding claim 25, Woodruff as modified discloses the portable air conditioner according to claim 1, and further teaches a hose connected to the exhaust air outlet but does not explicitly teach wherein the exhaust air outlet comprises an inflatable hose comprising a flexible material.
Holthouse teaches the concept of an air conditioner including the exhaust air outlet comprises an inflatable hose (6) comprising a flexible material (page 2, lines 1-13) that allows the exhaust conduit to be collapsed and rolled into a small compact bundle (page 1, column 1, lines 44-49). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the portable air conditioner of Woodruff to have the exhaust air outlet comprises an inflatable hose comprising a flexible material taught by Holthouse in order to allow the conduit and collapse into a compact arrangement when not in use.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Woodruff (US Pat. 2,115,295) in view of Smith (US Pat. 2,050,470), further in view of Forsberg et al. (US Pat. 7,373,787).
Regarding claim 26, Woodruff as modified discloses the portable air conditioner according to claim 1, but does not explicitly teach a cover that covers and insulates the compressor.
Forsberg teaches it is known for an air conditioner to include a cover (85, Fig. 10) that covers and insulates the compressor that prevents noise from the compressor (column 22, lines 43-46). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the portable air conditioner of Woodruff to have a cover that covers and insulates the compressor taught by Forsberg in order to reduce the amount of noise generated by the compressor.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-17, 19 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763